DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to arguments filed on 11/30/2021.
	Claims 1-3 have been amended. Claims 1-11 remain pending in the application. 
Response to Amendment

The amendment filed 11/30/2021 has been entered. Claims 1-3 have been amended. Claims 1-11 remain pending in the application

Applicant amendments to the Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/04/2021. The objection has been withdrawn in view of the amended Drawings.
Applicant amendment to the Specifications have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/04/2021. The objection has been withdrawn in view of the amended Specification.




Response to Arguments


 	Regarding Applicant’s arguments, on page 8-18 of the remark filed on 11/30/2021, on the limitations of independent claim 1 “a secret key checking logic electrically connected to the dynamic key generator and the scan chain set; a fake response generator electrically connected to the dynamic key generator and the secret key checking logic; and a controller electrically connected to the dynamic key generator, the secret key checking logic and the fake response generator, wherein the fake response generator electrically connected to the secret key checking logic through the controller.”, arguments are persuasive.

Therefore, the 35 U.S.C. 103 rejection Tehranipoor et al. (U.S Pub. No.  20200065456) in further view of Wu et al. (“A Dynamic-key Secure Scan Structure against Scan-based Side Channel and Memory Cold Boot Attacks”), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Li et al. (“Scan Chain Based Attacks and Countermeasures: A Survey”), in conjunction with Tehranipoor et al. (U.S Pub. No.  202000654562). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 8-18, regarding allowance of the application. Examiner 
	Conclusion: Srivastava – Tehranipoor- Li teach the aforementioned limitations of independent claims 1 and 7 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Objections

Claim 7 are objected to because of the following informalities:
	
	In regards to Claim 7, the applicant recites the limitation “If the test vector and the secret key are not identical,”, that should read “when the test vector” to recite a limitation that is not conditional and that performs a step that will occur as opposed to a condition that may or may not occur. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter

In regards to Claim 1, claim 1 is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. Independent Claim 1 is a system claim that does not include any hardware components, processor, memory or the like thereof. The specification is silent and does not include any description of a processor or any elements of hardware components configured to execute any of the claim limitations. The Examiner respectfully suggests that the claims be amended to incorporate a system that includes hardware components, memory device, etc. to make the claim statutory under 35 USC 101.
In regards to Claims 2-6, claims 2-6 are also rejected under 35 U.S.C 101 being directed to non-statutory subject matter for the same reasons



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4 and 6-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (U.S Pub. No.  20200065456, hereinafter referred to as "Tehranipoor") in further view of Li et al. (“Scan Chain Based Attacks and Countermeasures: A Survey”, hereinafter referred to as “Li”)

Regarding Independent Claim 1 (Currently Amended), Tehranipoor teaches a dynamic secret key security system for test circuit comprising: (Par. (0009) “a DOSC structure, comprising: step 1, loading a control vector designed by a trusted entity as an input to an linear-feedback shift register (LFSR), step 2, generating dynamically the Obfuscation Key [..] confusing test patterns and responses with the Obfuscation Key, wherein the Obfuscation Key is only know by the trusted entity.”; dynamic key (obfuscation key) for test circuit (test patterns), (Par. (0023) “existing scan-chain protection techniques have been primarily developed to protect scan infrastructure from scan-based attacks which aim to extract crypto keys exploiting the scan chain”; secret key security system), (Par. (0020) “Since a scan chain partitions the sequential circuits into smaller combinational circuits, the basic SAT attack needs to be run on each partition.”; test circuit) 
 a scan chain set having a plurality of scan chains each of the plurality of scan chains include a scan output disposed on one end thereof and a scan input that is arranged at an opposing end thereof and used for receiving a test vector as inputs; (Figure 2, labels “shadow chain” “obfuscated scan chain”; set of scan chain (shadow chain) with a plurality of scan chains (obfuscated scan chain), (Par. (0033) “Each individual scan chain 250 is obfuscated as the result of the activities of the previous three modules.”; plurality of scan chains), (Par. (0027) “ Shadow Chain: The shadow chain's input is the φ-bit Obfuscation Key generated by the LFSR, while the outputs are k └φ×α┘-bit protected Obfuscation Keys, where α is the permutation rate (the percentage of bits permuted inside each scan chain), and k is the number of scan chains. The shadow chain feeds the protected Obfuscation Keys to the obfuscated scan chain.”; plurality of scan chains (number of scan chains), with scan input and output), (Par. (0026) “Obfuscation Key (where φ is the length of the scan chain), which is used to scramble/confuse scan in/out vectors.”; output test vectors (vectors)
a dynamic key generator electrically connected to the scan chain set receiving the test vector from the scan input; (Figure 2, label “dynamic obfuscation key generator” , “shadow chain”; dynamic key generator (dynamic obfuscation key generator) connected to scan chain (shadow chain)), (Par. (0055) “The DOSC architecture restricts access to scan-chain by obfuscating both the scan-in vectors and scan-out responses”; dynamic key generator (dynamic obfuscation key generator) receiving  test vector from scan input (scan-in-vectors).
a controller electrically connected to the dynamic key generator, (Figure 2 labels “control unit” and “dynamic obfuscation key generator”; controller (control unit) connected with dynamic key generator (dynamic obfuscation key generator) (Par. (0024) “a Control Unit, a Dynamic Obfuscation Key Generator, a Shadow Chain and an Obfuscated Scan Chain 250. The control unit drives the Dynamic Obfuscation Key Generator with an LFSR and changes its output when the Obfuscation Key update is triggered”; controller (control unit) with dynamic key generator)
However Tehranipoor does not explicitly teach the secret key checking logic and the fake response generator, wherein the fake response generator electrically connected to the secret key checking logic through the controller, a secret key checking logic electrically connected to the dynamic key generator and the scan chain set; a fake response generator electrically connected to the dynamic key generator and the secret key checking logic; and
Wherein Li teaches the secret key checking logic and the fake response generator, 15wherein the fake response generator electrically connected to the secret key checking logic through the controller. (Page 6 Col. 1 Par. 2 (Figure 9 KCL, RBG) “As shown in Figure 9, this design composes of three components: scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL)”; the secret key checking logic (KCL)), ((Page 6 Col. 1 Par. 2-3 (Figure 9 KCL, RBG) “As shown in Figure 9, this design composes of three components: scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL), and Random Bit Generator (RBG) [..] Without right test key, the unauthorized user can only get random responses.”; fake response generator (RBG) fake response (random responses) corresponding to key checking logic)
a secret key checking logic electrically connected to the dynamic 10key generator and the scan chain set; (Page 5, Col. 2 Par. 3 “The input of the LFSR comes from the seed provided by the Control Vector. Then, the LFSR generates the obfuscation key, which is used to scramble the scan data. The shadow chain is used to protect the obfuscation key from being leaked, and propagate the obfuscation key to select correspond XOR gates. In this way, the scan data in the scan chain is dynamically obfuscated by the obfuscation key, which make it infeasible for attackers to get effective information. “; dynamic key generator (LSFR)), (Page 5-6 Col. 2 Section E “In [32] and [33], a secure scan design based on integrating a test key into test vectors is proposed. The test key is verified by a checking circuit. If the test key in the test vectors is right, correct response will be scanned out. Otherwise, unpredictable responses will be scanned out, which makes the analysis of scan data infeasible.”; integrated onto dynamic key generator (LSFR), (Page 6 Col. 1 Par. 2 (Figure 9 KCL, RBG) “As shown in Figure 9, this design composes of three components: scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL)”; key checking logic (KCL))
a fake response generator electrically connected to the dynamic key generator and the secret key checking logic; and (Page 5-6 Col. 2 Section E “In [32] and [33], a secure scan design based on integrating a test key into test vectors is proposed. The test key is verified by a checking circuit. If the test key in the test vectors is right, correct response will be scanned out. Otherwise, unpredictable responses will be scanned out, which makes the analysis of scan data infeasible.”; integrated onto dynamic key generator (LSFR), (Page 6 Col. 1 Par. 2-3 (Figure 9 KCL, RBG) “As shown fake response generator (RBG) fake response (random responses))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Tehranipoor to include a secret key checking logic electrically connected to the dynamic key generator and the scan chain set and a fake response generator electrically connected to the dynamic key generator and the secret key checking logic because of the analogous concept of preventing scan chain based attacks on a circuitry designs. Li includes a process of implementing a secret key checking logic, a fake response generator all connected to a dynamic key generator through a controller. This prevents malware attacker from getting access to encryption keys or circuit designs and suffering system failures due to compromised or intercepted data through cold boot memory or side channel attacks. By including a fake response generator unauthorized user would not be able to predict the secret keys involved. This becomes important because by coupling the dynamic key generator through ha controller in part with the key checking logic and fake response generator it will further complicate or change the test vector patterns and lead to a more protected secure and unpredictable system with more than one key generated and more chances for unauthorized users to capture fake responses.
The motivation to combine these references is because it prevents attackers from discovering one single secret key and does not affect in-field testing or reduction in 

Regarding Dependent Claim 2 (Currently Amended), the combination of Tehranipoor and Li teach the system of claim 1, Tehranipoor further teaches the system as claimed in claim 1, wherein the scan input of the scan chain of the scan chain set is selectively electrically connected to an output of an input decompressor and the scan output of the scan chain of the scan chain set is selectively electrically connected to an input of an output compressor. (Figure 3 label “decompressor” and “Compactor”, “scan in”, “scan out”; scan input with decompressor and scan output with compressor (compactor) all connected to scan chain set (shadow chain, dynamic obfuscated scan architecture and scan chains)



Regarding Dependent Claim 4 (Original), the combination of Tehranipoor and Li teach the system of claim 1, Tehranipoor further teaches the system as claimed in claim 1, wherein the dynamic key generator includes a modified-linear feedback shift register (modified-LFSR) and a trigger logic electrically connected to the modified-LFSR. (Par. (0024) “a Dynamic Obfuscation Key Generator, a Shadow Chain ”; LFSR with trigger logic included with dynamic key generator (a Dynamic Obfuscation Key Generator,) 



Regarding Dependent Claim 6 (Original), Tehranipoor does not explicitly teach the system as claimed in claim 1, wherein the fake response generator includes a counter electrically connected to the dynamic key generator a multiplexer electrically connected to both the counter and the scan chain set, and an XOR gate electrically connected to the multiplexer and the dynamic key generator.
Wherein Li teaches the system as claimed in claim 1, wherein the fake response generator includes a counter electrically connected to the dynamic key generator, (Page 6 Figure 9 labels RGB and SFF; fake response generator (RBG) connected to scan chain), (Page 5 Figure 8 labels LFSR Shadow chain and SFF; dynamic key generator connected to scan chain; dynamic key generator scan chain and fake response generator all connected)
 a multiplexer electrically connected to both the counter and the scan chain set, and an XOR gate electrically connected to the multiplexer and the dynamic key generator. (Page 5 Figure 6 labels counter PUF and SFF; multiplexer with counter connected with scan chain set that is integrated and connected with fake response generator (RBG)), (Page 5 col 1 Par. 1 “6. In this design, a multiplexer is inserted at the multiplexer with counter connected), (Page 5 Col. 2 Par. 4 “In above designs, only some inverters, XOR gates, multiplexers, or latches are inserted into the scan chain, but here a shadow chain is added with corresponding controllers.”; multiplexer corresponding to Figure 8 and the scan chain set with key generator (LSFR))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Tehranipoor for the reasons discussed in independent claim 1 stated above.

Regarding Independent Claim 7 (Original), Tehranipoor teaches a dynamic secret key security method for test circuit comprising the steps of: (Par. (0009) “a DOSC structure, comprising: step 1, loading a control vector designed by a trusted entity as an input to an linear-feedback shift register (LFSR), step 2, generating dynamically the Obfuscation Key [..] confusing test patterns and responses with the Obfuscation Key, wherein the Obfuscation Key is only know by the trusted entity.”; dynamic key (obfuscation key) for test circuit (test patterns), (Par. (0023) “existing scan-chain protection techniques have been primarily developed to protect scan infrastructure from scan-based attacks which aim to extract crypto keys exploiting the scan chain”; secret key security system), (Par. (0020) “Since a scan chain partitions the test circuit)  
Step 2: inputting a seed of a test vector into both the scan chains of the scan chain set and a dynamic key generator while the test vector is applied to the scan chains; (Par. 0042) “Step 1, during system initialization, a control vector is loaded into the LFSR and the Control Unit, the control vector is composed of a seed for the LFSR and a vector to determine the Obfuscation Key update frequency.” Inputting a seed of a test vector (vector is loaded composed of a seed) to the dynamic key generator (LSFR that is a part of dynamic obfuscated key generator) of scan chain set), (Figure 3 labels LSFR Seed, shadow chain and obfuscation key; seed of vector loaded (inputted) into dynamic key generator of scan chain set)
13Step 3: inputting the test vector into the scan chains in turn; then generating a secret key by the dynamic key generator (Par. (0042-0043) “a control vector is loaded into the LFSR and the Control Unit, the control vector is composed of a seed for the LFSR and a vector to determine the Obfuscation Key update frequency [..]  Step 2, the Obfuscation Key is generated at the output of the LFSR, which is driven by the Control Unit.”; inputting test vector (vector is loaded) and generates key by dynamic key generator (LSFR in dynamic obfuscated key generator))
However Tehranipoor does not explicitly teach Step 1: selecting a plurality of key flip-flops (KFFs) from a plurality of scan chains of a scan chain set; and sending a comparison signal to a secret key checking logic by a controller after the test vector being completely input into the scan chains; and Step 4: comparing the test vector in the KFFs with the secret key from the dynamic key generator by the secret key checking 
Wherein Li teaches Step 1: selecting a plurality of key flip-flops (KFFs) from a plurality of scan chains of a scan chain set; (Page 6 paragraph 1 “scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL), and Random Bit Generator (RBG). The dummy flip-flops are used as test key register, and each dummy flip-flop is similar to the scan flip-flop [..] used to check whether the test key stored in the dummy flip-flops is right. If the test key fails to be checked by KCL, the RBG will play a role in making the scan chain output unpredictable. [..] a specific sequence of test keys is scanned in, the response can be scanned out correctly”; selecting a plurality of key flip flops (test keys corresponding to flip flops are scanned in)), (Figure 15 labels “scan chain”; plurality of scan chain set (multiple scan chains)),
and sending a comparison signal to a secret key checking logic by a controller after the test vector being completely input into the 5scan chains; and (Page 8 paragraph 2-3 and Section K: paragraph 2 “To use the scan chain, users have to input the secret key. Then, the Bias PUF verifies the correctness of the secret key. If the secret key is right, the control signal generated by the Bias PUF will [..]   . The authentication [..]  for every test vector, so this design has negligible effect on test time [..]The unlock signal is generated by the STW controller, which is used to compare the input from the user with the golden key (Secure Test Wrapper Key, STWK) generated by a LFSR. The LFSR reuses the same flip-flops of wrapper boundary scan cells to reduce hardware cost. If the input matches the STWK  “; sending a comparison signal (unlock signal associated with comparing the input) after the test vector being completely input (authentication of  vectors)), (Page 5 Section D: paragraph 2 “The control unit is used to generate signals that load control vector from the non-volatile memory in the secure zone, and determine the update frequency of obfuscation key. The input of the LFSR comes from the seed provided by the Control Vector”; after the test vector being completely input (signal corresponding to the loading of the vector))
Step 4: comparing the test vector in the KFFs with the secret key from the dynamic key generator by the secret key checking logic and outputting a correct response when the test vector and the secret key from the dynamic key generator are the 10same; If the test vector and the secret key are not identical, outputting a fake response by a fake response generator. (Page 5 last paragraph and Page 6 first paragraph “test key into test vectors is proposed. The test key is verified by a checking circuit. If the test key in the test vectors is right, correct response will be scanned out. Otherwise, unpredictable responses will be scanned out, which makes the analysis of scan data infeasible”; comparing the test vector with the secret key (if the test key [.] test vector is right) outputting a correct response (correct response will be scanned out), if the test vector are not identical, outputting a fake response (unpredictable responses will be scanned out))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Tehranipoor for the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 8 (Original), claim 8 recites similar limitations of claim 2 and the teachings of Tehranipoor and Li address all the limitations discussed in Claim 2 and are thereby rejected under the same grounds.

In regards to Claim 9, the combination of Tehranipoor and Li teach the method of claim 7, Tehranipoor further teaches the method as claimed in claim 7, wherein the dynamic key generator includes a modified-linear feedback shift register (LFSR) and a trigger logic electrically connected to the modified-LFSR; (Par. (0024) “a Dynamic Obfuscation Key Generator, a Shadow Chain and an Obfuscated Scan Chain 250. The control unit drives the Dynamic Obfuscation Key Generator with an LFSR and changes its output when the Obfuscation Key update is triggered”; LFSR with trigger logic included with dynamic key generator (a Dynamic Obfuscation Key Generator,)
the trigger logic is used to alter the contents of the modified-LFSR when specific logic 20values appear at the inputs of the scan chains, which are also the inputs to the trigger logic. (Par. (0026) “The LFSR is driven by a control unit and changes its output when the Obfuscation Key update is triggered. It should be noted that for the LFSR, a seed with all zeros is illegal when using an XOR feedback, the LFSR would remain in a locked-up state and continues providing all-zero Obfuscation Key. Therefore, the scan chains cannot be obfuscated. To avoid the above scenario, it is suggested that some of XOR gates in LFSR should be replaced with XNOR gates”; trigger alters (changes output) of LSFR when seed is inputted)

Regarding Dependent Claim 10 (Original), claim 10 recites similar limitations of claim 5 and the teachings of Tehranipoor and Li address all the limitations discussed in Claim 5 and are thereby rejected under the same grounds.

Regarding Dependent Claim 11 (Original), claim 11 recites similar limitations of claim 6 and the teachings of Tehranipoor and Li address all the limitations discussed in Claim 6 and are thereby rejected under the same grounds.



Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (U.S Pub. No.  20200065456, hereinafter referred to as "Tehranipoor") and Li et al. (“Scan Chain Based Attacks and Countermeasures: A Survey”, hereinafter referred to as “Li”) in further view of Lee et al. (U.S No. 7076707, hereinafter referred to as “Lee”)


Regarding Dependent Claim 3 (Currently Amended), the combination of Tehranipoor and Li teach the system of claim 1, Tehranipoor further teach plurality of key flip-flops (KFFs) (Page 6 paragraph 1 “scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL), and Random Bit Generator (RBG). The dummy flip-flops are used as test key register, and each dummy flip-flop is similar to the scan flip-flop [..] used to check whether the test key stored in the dummy flip-flops is right. If the a specific sequence of test keys is scanned in, the response can be scanned out correctly”; selecting a plurality of key flip flops (test keys corresponding to flip flops are scanned in)),
However Tehranipoor and Li do not explicitly teach the system as claimed in claim 1, wherein the scan chains are composed of a plurality of flip-flops that are connected in series and have a plurality of … flip-flops .. able to be selected randomly. 
Wherein Lee teaches the system as claimed in claim 1, wherein the scan chains are composed of a plurality of flip-flops that are connected in series and have a plurality of…. flip-flops … able to be selected randomly. ((Col. 3 lines 1-10 “a scan chain, each of which consists of a plurality of flip-flops connected in series.The initial value collecting step S21 is performed to retrieve initial values of the flip-flops with respect to each of corresponding scan chain sets, which are formed in a plurality of logic integrated circuits with the same configuration.”; scan chains composed of a plurality of flips flops that are connected in series (scan chain with plurality of flip flops in a series)), (Claim 1: “a scan chain having a plurality of flip-flops in a logic integrated circuit of a configuration, comprising: [..] randomly selecting [..] the flip-flops of every scan chain within said logic integrated circuits,”; plurality of flip flops being randomly selected).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee within the teachings of Tehranipoor and Li to include the randomly selected key flip flops from a series of flip flops that are included in the scan chains because of the analogous concept of protection against scan chain-based security attacks. Lee includes a scan chain that comprises a plurality . 


Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehranipoor et al. (U.S Pub. No.  20200065456, hereinafter referred to as "Tehranipoor") and Li et al. (“Scan Chain Based Attacks and Countermeasures: A Survey”, hereinafter referred to as “Li”) in further view of Yung et al. (U.S Pub. No. 20200124666, hereinafter referred to as “Yung”)

Regarding Dependent Claim 5 (Original), the combination of Tehranipoor and Li teach the system of claim 1, Tehranipoor further teaches includes a plurality of XNOR (Exclusive NOR) gates, an AND gate electrically connected to the XNOR gates,. (Figure 3 labels 361i, 3651, and 361λ; plurality of XOR gates connected to plurality of AND gates with flip flops (361λ) connected to AND gates), (Par. (0033)” The XOR gate inserted after the i-th scan cell 361i of Scan Chain X is controlled by the output of the i-th flip-flop of the Shadow Chain through an AND gate 3651. The AND gates 3651 of DOSC connect the scan cells within Shadow Chain”; flip-flop with AND gate with XOR gate (through an AND gate)), (Par. (0026) “it is suggested that some of plurality of XNOR gates (XOR gates can be replaced with XNOR gates)), (Claim 4: The DOSC structure of claim 1, wherein a linear feedback shift register (LFSR) comprises an XNOR gate, and wherein at least one of the φ-bit Obfuscation Keys is a non-zero-bit Obfuscation Key.”; XNOR gate connected)), (Claim 6: “wherein the shadow chain module further comprises an XNOR gate inserted after the i-th scan cell of the shadow chain is controlled by the output of the i-th flip-flop of the shadow chain through an AND gate,”; XNOR gate connected to AND gate))
However Tehranipoor does not explicitly teach the system as claimed in claim 1, wherein the secret key checking logic and a D flip-flop electrically connected to the AND gate.
Wherein Li teaches wherein the secret key checking logic (Page 6 Col. 1 Par. 2 (Figure 9 KCL, RBG) “As shown in Figure 9, this design composes of three components: scan chain inserted with dummy flip-flops, Key Checking Logic Module (KCL)”; key checking logic (KCL))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Li within the teachings of Tehranipoor to include a secret key checking logic because of the analogous concept of preventing scan chain based attacks on a circuitry designs. Li includes a process of implementing a secret key checking logic, This prevents malware attacker from getting access to encryption keys or circuit designs and suffering system failures due to compromised or intercepted data through cold boot memory or side channel attacks. By including a fake response generator unauthorized user would not be able to predict the secret keys 
The motivation to combine these references is because it prevents attackers from discovering one single secret key and does not affect in-field testing or reduction in diagnostics due to limiting data being observed. By implementing a fake response generator and key checking logic the user can be assured that the correct safe and trusted response corresponds with the uncompromised or unaltered test vector in result of the dynamic key generator, maintaining the integrity of the system and securing the exchange for inputs into the test circuit. 
However Tehranipoor and Li do not explicitly teach and a D flip-flop electrically connected to the AND gate.
Wherein Lee teaches and a D flip-flop electrically connected to the AND gate (Par. (0059) “and two D-type flip-flops 220 located on the right side of the AND gate 240A are connected in series to each other. Two input ends of the AND gate 240A are respectively electrically connected to output ends of the two D-type flip-flops 220 located on the left side of the AND gate 240”; D flip-flops electrically connected to the sides of AND gates))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee within the teachings of Tehranipoor and Li to include D flip-flop electrically connected to the AND gate because of the 




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WANG, Xiao-xiao (CN Pub. No. 106646203 “A Dynamic Scan Chain Structure For Preventing The Scan Chain Attack On Integrated Circuit Chip”. Considered this reference because it displayed scan chain protection in circuitry with input and output responses when dealing with different possible attacks.

SCHAT; JAN-PETER (U.S Pub. No. 20190318135) “METHOD FOR TRIGGERING AND DETECTING A MALICIOUS CIRCUIT IN AN INTEGRATED CIRCUIT DEVICE”. Considered this application because it relates triggering data and detecting malicious content in circuit testing with the use of vector input and outputs and test patterns 

Pugliesi-Conti; Paul-Henri (U. S No. 9170297 “Secure Low Pin Count Scan”. Considered this application because it addressed scan testing on circuits and the enhancing of security from attackers observing signature generated 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497  
                                                                                                                                                                                           	/Jeremy S Duffield/           Primary Examiner, Art Unit 2498